In this document, “[***]” indicates that confidential materials have been
redacted from this document and filed separately with the Securities and
Exchange Commission.




Exhibit 10.6
SECOND AMENDMENT
TO
CONTRACT MANUFACTURING SUPPLY AGREEMENT
This Second Amendment to Contract Manufacturing Supply Agreement (“Amendment”)
is entered into as of this 15 day of August, 2018 (the “Amendment Effective
Date”) by and between Bausch & Lomb Incorporated, having a place of business
located at 8500 Hidden River Parkway, Tampa, Florida 33637 (“B+L”) and Aerie
Distribution Incorporated, a Delaware Corporation having its principal place of
business at 4301 Emperor Boulevard, Suite 400B, Durham, North Carolina 27703
(“Aerie Distribution”).
Whereas, B+L and Aerie Pharmaceuticals Inc. (“Aerie”) entered into a certain
Contract Manufacturing Supply Agreement dated December 9, 2014 (and its
amendments thereto) whereby Aerie engaged B+L to manufacture and supply certain
Products (as defined therein) and B+L agreed to manufacture and supply such
Products (collectively, the “Agreement”); and
Whereas, Aerie assigned its rights in the Agreement to Aerie Distribution with
the consent of B+L and the parties amended the terms of the Agreement pursuant
to the First Amendment to Contract Manufacturing Supply Agreement dated May 31,
2018; and
Whereas, the Parties now desire to further amend and modify the Agreement as set
forth hereinafter.
In consideration of the foregoing premises, the mutual covenants and agreements
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.All capitalized terms used herein shall have the same meaning as set forth in
the Agreement unless specifically defined herein.
2.    Section 7.A. of the Agreement is hereby amended by deleting such section
and replacing it with the following:
“A.    Annual Minimum. Aerie shall purchase from B+L a minimum annual amount of
Product(s) during the periods of time and in the amounts set forth in Appendix B
attached hereto (the “Annual Minimum”). If Aerie does not purchase such Annual
Minimum during any applicable time period as specified in Appendix B, then Aerie
shall pay to B+L the amount calculated in accordance with the terms set forth in
Appendix B. The parties shall meet at least once annually to discuss in good
faith reasonable adjustments to the Annual Minimums for the following calendar
year taking into consideration the market conditions for the Product(s). Any
such adjustment shall be mutually agreed upon in writing and shall be subject to
the terms of this Agreement.
3.    Appendix B of the Agreement is hereby amended by deleting such Appendix in
its entirety and replacing it with Appendix B attached hereto.





--------------------------------------------------------------------------------




4.    All other terms and conditions not specifically amended or modified herein
shall remain in full force and effect.
(signature page follows)





--------------------------------------------------------------------------------






In Witness Whereof, the parties have hereunto set forth their signatures as of
the date set forth above.


Bausch & Lomb Incorporated
 
Aerie Distribution Incorporated





By:
/s/ David J. Dutort
 
By:
/s/ Tom Mitro
 
 
 
 
 
Name:
David Dutort
 
Name:
Tom Mitro
 
 
 
 
 
Title:
Director Site Operations
 
Title:
President and Chief Operating Officer





 
 
Aerie Distribution Incorporated





 
 
 
By:
/s/ Rich Rubino
 
 
 
 
 
 
 
 
Name:
Rich Rubino
 
 
 
 
 
 
 
 
Title:
Chief Financial Officer








--------------------------------------------------------------------------------




APPENDIX B
Annual Minimums
Products: AR-13324 Ophthalmic Solution, 0.02% (Rhopressa®) and PG-324 Ophthalmic
Solution, 0.02% (Roclatan™)
Calendar Year
Annual Minimum (number of units)
2019
[***]
2020
[***]
2021
[***]
2022
[***]

1.    During each Calendar Year above, Aerie shall purchase a combined number of
units of all Products (Rhopressa and Roclatan) in the Annual Minimum amounts set
forth in the table above.
2.    If Aerie fails to purchase the Annual Minimum during any applicable
calendar year, Aerie shall pay to B+L an amount calculated by subtracting the
total combined number of units of [***] from the [***] and then multiplying that
result by an amount equal to [***] of the per unit prices of the commercial
(non-sample) sizes of the Products as set forth in Appendix A (the resulting
amount being the “Shortfall Amount”).
3.    Aerie shall pay any Shortfall Amount to B+L within forty-five (45) days of
receipt of invoice issued following the end of the applicable Calendar Year.
For purposes of an example of the calculation of the Shortfall Amount utilizing
the Annual Minimums set forth above and the current prices set forth in Appendix
A, assume that in 2019 Aerie purchases [***] units of Rhopressa and [***] units
of Roclatan. The calculation would be as follows:
[***] x ([***] Purchase Price of Commercial Products) = Shortfall Amount
[***]
[***]
[***] (Shortfall Amount)







